  Case 1:19-cv-01289-CFC Document 14 Filed 08/28/19 Page 1 of 1 PageID #: 33



                            UNITED STATES DISTRICT COURT
                               DISTRICT OF DELAWARE

 SHIVA STEIN,                                    )
                                                 )
                        Plaintiff,               )
                                                 )   Case No. 1:19-cv-01289-CFC
        v.                                       )
                                                 )   JURY TRIAL DEMANDED
 TABLEAU SOFTWARE, INC., ADAM                    )
 SELIPSKY, BILLY BOSWORTH, BROOKE                )   CLASS ACTION
 SEAWELL, CHRISTIAN CHABOT,                      )
 CHRISTOPHER STOLTE, ELLIOTT                     )
 JURGENSEN, JR., GERRI MARTIN-                   )
 FLICKINGER, HILARIE KOPLOW-                     )
 MCADAMS, JOHN MCADAM, AND                       )
 PATRICK HANRAHAN,                               )
                                                 )
                        Defendants.              )

                  PLAINTIFF’S NOTICE OF VOLUNTARY DISMISSAL

       PLEASE TAKE NOTICE that, pursuant to Fed. R. Civ. P. 41(a)(1)(A)(i), plaintiff Shiva

Stein (“Plaintiff”) hereby voluntarily dismisses the above-captioned action (the “Action”) with

prejudice. Defendants have filed neither an answer nor a motion for summary judgment in the

Action, and no class has been certified.

 Dated: August 28, 2019                              RIGRODSKY & LONG, P.A.

                                              By: /s/ Brian D. Long
                                                  Brian D. Long (#4347)
 OF COUNSEL:                                      Gina M. Serra (#5387)
                                                  300 Delaware Avenue, Suite 1220
 WOLF HALDENSTEIN ADLER                           Wilmington, DE 19801
 FREEMAN & HERZ LLP                               Telephone: (302) 295-5310
 Gloria Kui Melwani                               Facsimile: (302) 654-7530
 270 Madison Avenue                               Email: bdl@rl-legal.com
 New York, NY 10016                               Email: gms@rl-legal.com
 Telephone: (212) 545-4600
 Facsimile: (212) 686-0114                           Attorneys for Plaintiff
 Email: melwani@whafh.com
